The opinion of the court was delivered by
Trenchard, J.
This is the defendant’s appeal in an action on a book account brought in the District Court of the city of Hohoken, in which the plaintiff had judgment.
The action was brought by H. Allen Schaffer, trustee in bankruptcy of the Northampton Cement Company.
At the trial the defendant made a motion to nonsuit upon the ground that the plaintiff had used the initial H instead of his Christian name.
We are of opinion that the motion was properly denied.
By the common law, since the time of the Norman conquest, a legal name has consisted of one Christian or given name, and of one surname, patronymic, or family name. The surname, or family name, of a person is that which is derived from the common name of his parents, or is borne by him in common with other members of his family. The Christian name is that which is given one after his birth, or at baptism,. *62or is afterward assumed by him iu addition to Ms family name. 29 Cyc. 264.
In tMs state, as a general rule, actions must be commenced and prosecuted in the proper Christian and surname of the parties. Seely v. Schenck, 1 Penn. 75.
Initials cannot be used for the Christian names of parties to actions, except in cases of parties described by initial letters in bills of exchange, promissory notes or other written instruments under section 27 of the Practice act. Elberson v. Richards, 13 Vroom 69; Dittmar Powder Co. v. Leon, Id. 540.
But this is not a case where no Christian name is mentioned, nor where the Christian name is designated simply by its initial letter. The uncontradicted testimony was that the plaintiff’s proper name was H. Allen Schaffer. His given name haying been used to describe him, the motion to non-suit was, of course, properly denied. United States v. Winter, 13 Blatchf. (U. S.) 276.
The judgment of the court below will be affirmed.